       CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 1 of 27

                                                                    [IECEIVEt)
                                                                        BY MAIL

                    rN rHE UNTTED STATES DTSTRTCT        COURT
                                                        APR 2 8 2021
                           DISTRICT OF MINNESOTA  CLERK. U.s, DtsrRlcr couRT



JOSEPH ANTHONY FAVORS,            -
                                  ) COURT FILE N(o.    Qtc,l ilzi- u/^uf(/q/\
             PLAINTIFE              CASE   TYP: PRODUCT IIABILITY LAW SUITE

Vs.                                 MAGISTRATE:

                                    IUDGE:

SUNMARK PRODUCTS BY ...

McKESSON,                             COMPLAINT FOR PRODUCT LIABILITY AND

                                    MONATARY RETIEF/ DEMAND FOR JURY TRIAT

      DEFENDANT.




                                   TNTROpUCTTON

1.    This matter comes before the United States District Court, District of

Minnesota, upon the Complaint filed by Plaintiff, Joseph Anthony Favors fherein

after "Favors" or "Plaintiff'J, alleging that Defendant, "sunmark Products          by

McKesson" located   at 1930 Abbott Street #4, Charlotte, North Carolina (28203);
Phone: #855-855-1666 Distributors intentionally failed to put any kind of labeling

to warm Plaintiff (the consumer) that their product "Ranitidine" (Zantac) contained

unacceptably high levels   of   nitrosamine contaminant ("N-nitrosodimethylamine")
                                                                            SCANNED
                                                                         P'sAPRf26       2021

                                                                        U,S" DISTRICT COURT ST.
         CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 2 of 27




["NDMA"] that Defendants knew was a deadly contaminant and caused all kinds of

health problems, terminal cancer in human beings in its history and to this day.

Thereby Defendants knowingly and willfully exposed Plaintiffs life                   to   extreme risk

of   danger resulting from unacceptable high levels of nitrosamine contaminant with

Plaintiffs daily consumption of "Ranitidine" (Zantac) for heartburn over several

years'   time!   See,   Nowak By And Through Nowak v. Faberge USA Inc.,32 F3d 755 (3'a

Cir.1994)("supplier of product       is   guarantor of it's safety.'J;   See,   Hidalgo v' Fagen. Inc'

206 F3d 1013 [10,t Cir.2020) ("The sine qua non of a strict liabiliqt claim is the                'sQIe'


of a product'). Here, applying Hidalgo v. Fagen. Inc and Nowak                      BJt   And Through

Nowak v. Faberge IJSA Inc., id. demonstrates that both case laws apply in this case

where Defendants Sunmark Products and McKesson Distributors are liable because

they "sold" Plaintiff the "Ranitidine" (Zantac). There was no labeling                or warning     on

the bottle.




2.       Plaintiff is suing Defendant, Sunmark Products by McKesson for violation of

long established Product Liability state and federal statutes.

                                            IURISDICTION



3.       Plaintiff brings Claims against Defendant, Sunmark Products by McKesson for

Negligence    or   Gross   Negligence (Count I & II), Fraud and/or Fraudulent Concealment

fCount III & IV), and Negligent Misrepresentation (Count V).



                                                                                             Page 2 of 27
       CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 3 of 27




4.    furisdiction is based upon the following Statutes:

     1) Section 51986 (failure to prevent deprivation of rights);

     2) Section S19BB [applicability of statutory and common law rights);

     3) Section 2B U.S.C. S 1331 ffederal question);

     4) Section 28 U.S.C. 51343 fto recover damages or to secure equitable or other

        relief under any Act of Congress providing for the protection of civil rights);

     s) And on the pendent jurisdiction of this Court to entertain claims arising

        under State law pursuant to 28 U.S.C. S 1367.



                                        VENUE

5.    This Court is the proper venue for this proceeding under 28     U.S.C. S   L391, as

the material events and occurrences giving rise to Plaintiffs cause of action

occurred within the State of Minnesota.




                                STATUTE OF LIMITATIONS

6.    Plaintiffs' tort and fraud claims are timelv to the extent thev are based on

transactions that occurred not more than six years prior         to the filing of this
Complaint.




                                                                             Page 3 of 27
         CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 4 of 27




  7. With the exception of the potential claims for fraud and fraudulent
concealment as applied under Minnesota law, the tort and fraud claims are subject

to a six-year statute of limitations, See, MSA S15C.11 Limit of Actions: Remedies:

          (a) An action under this chapter may not be commenced more than
         three years after the date of discovery of the fraudulent activity by the
         prosecuting attorney or more than six years after the fraudulent
         activity occurred, whichever occurs later, but in no event more than ten
         years after the date on which the violation is committed.

         (b) A finding of guilt in a criminal proceeding charging a false
         statement or fraud, whether upon a verdict of guilty or a plea of guilty
         or nolo contendere, stops the person found guilty from denying an
     ,   essential element of that offense in an action under this chapter based
         upon the same transaction as the criminal proceeding.

         (c) In an action under this chapter, the state or the political subdivision
         and any plaintiff under section 15C.05 must prove the essential
         elements of the cause of action, including damages, by a preponderance
         of the evidence.



B.       Here, the subject incidents of this Complaint occurred      April 2015 to about

December 2:018. This Complaint was filed on April 25, 2021, and the statute of

limitations runs until December 2024. Any claims that accrued more than six years

prior to the respective filing date are potentially untimely.



g.       "The usual rule [in Minnesota] is that a cause of action in tort accrues at the

time the plaintiff sustains some injury as the result of a wrongful act on the part of

the defendant." Arthur D. Little, g2B F.Supp. at 1203. "However, if the iniury or its

cause was not immediately apparent, the {201"3 U.S. Dist. LEXIS 56}'discovery rule'


                                                                                 Page 4 of 27
       CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 5 of 27




applies and the cause of action does not accrue until the plaintiff knew or could have

known of both the injury and the cause of the injury." Id. (citations omitted).

Likewise, claims of fraud accrue when the plaintiff knew or should have known

about the alleged fraudulent act, which was not until about December 2018 for this

Plaintiff. This "Equitable tolling allows courts to extend the statute of limitations
beyond the time of expiration as necessary to avoid inequitable circumstences."

Iohnson v. Nyack Hosp., 86 F.3d B, !2 [2d Cir. 1996). The doctrine of equitable tolling

may be applied "es e matter of fairness where the plaintiff has been 'prevented in

some extraordinary way from exercising his rights, or has asserted his rights in the

wrong forum."' Id. (quoting Miller v.    Int'l   TeL   &   Tel. Corp.,755 F.2d   20,24 (2d Cir.

1985)) (punctuation omittedJ. Here, Plaintiff cannot afford legal assistance, so he

took longer to file this Complaint pro   se.




10.   Plaintiff alleges that the actions and omissions giving rise to his Claims began

at least on or about mid-2016, when Plaintiff underwent his first surgical procedure

to remove the "melignant" cancerous tissue from his colon. [See, exhibit #7; the

hospital examination of the tissue removed from PlaintiffJ. To maintain his tort and

Minnesota fraud Claims, he must submit facts demonstrating that his Claims accrued

before the December 2022 cutoff dates or that the statutes of limitations were

otherwise tolled, which they were in this case until December 2024.




                                                                                     Page 5 of 27
       CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 6 of 27




ll.   With respect to equitable tolling, as the Szulik court held, "the plaintiff claim

that Defendant, Sunmark Products by McKesson concealed critical information

about the harmful contaminant "nitrosamine" contained                      in their product
("Ranitidine" (ZantacJ raises a question of @t as to whether, in fairness, the six-

year statute of limitations should be tolled."      See,   Szulik. 2013 U.S. Dist. LEXIS 42622,

20t3 WL 1301064,at*29.



L2.   At this stage, this Court should find that Plaintiffs' tort and fraud claims are

not barred by the relevant statute of limitations.


                                          STANDING

13.    Plaintiffs argues the federal Circuit Courts have unequivocally determined in

medical monitoring cases such as this that exposure to contaminated products or a

medical device with a risk of failure constitutes an iniury-in'fact'




t4.    It is well settled that exposure to toxic substances is sufficient for purposes of

Article III standing. See, Reilly v. Ceridian Corp., 664 F.3d 38, 45 (3d Cir. 2011)

(reasonin   g   "exposttre   to a toxic substance   causes iniury; cells are damaged and a

disease mechanism has been introduced."); See, Carlough v, Amchem Prods..             lnc',834

F. Supp. !437, 1447, 7454 (E.D.Pa.1993J (holding that persons who have been

exposed     to asbestos but do not manifest any asbestos-related conditions               "have


alleged sufficient injury in fact" to seek medical monitoring); See, Brown v. C.R. Bard.

                                                                                     Page 6 of 27
             CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 7 of 27




Inc.,942 F. Supp. 2d 549,552 (E.D. Pa. 2013) (concluding the plaintiffs had suffered

an injury in fact sufficient for their medical monitoring claims because they alleged

the filters implanted in them were at risk of fracturing at some point in the future);

See,       In re Paoli   R.R. Yard PCB Litig., 976 F.Zd   at 851, 851-852 (explaining that
"persons exposed to toxic chemicals emanating from the landfill have an increased risk

of invisible genetic damage qnd a present ceuse of action for their injury" because        fn

a    toxic eg€, significant harm cen be done to an individual by              a   tortfeasor,

notwithstanding latent manifestation of that harm.'). Plaintiffs' allegations       that   he

consumed "Ranitidine" (Zantac_) contaminated with unexcitable high, dangerous

levels       of nitrosamine contaminant       ["N-nitrosodimethylamine") ["NDMA"] that

Defendants knew was             a deadly    contaminant and caused     all kinds of   health

problems, terminal cancer in human beings. Thereby Defendants knowingly and

willfully exposed Plaintiff to extreme risk of death building up inside him, resulting

from accumulated extremely high levels of nitrosamine contaminant due to

Plaintiffs daily consumption           of   "Ranitidine" (Zantac)   for heartburn and bad
indigestion/stomachgasoVersevera|M.unawareofthecontaminations
in   it.   Thereby Plaintiff, apparently, being so disposed, suffered genetic and cellular

damage easily satisfy Article III's requirement that Plaintiff alleges an "identifiable

triJle" of an injury.




                                                                                  PageT of 27
         CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 8 of 27




15.      Plaintiff objects to Defendants' arguments, right now, that assert because

some part of one sentence     in Plaintiffs' thirty-paged Complaint makes a speculative

claim of harm, the whole Complaint should be dismissed on the grounds that it

ignores the numerous allegations          in this       Complaint that the named Plaintiff

consumed "Ranitidine" (Zantac) contaminated with NDMA or NDEA and thereby

unaware he was repeatedly exposed to carcino gens fgr years-dgiJy. Defendants'

aforesaid anticipated arguments conflate the legal sufficiency of Plaintiffs' causes of

action with Article III standing. See, Carlough v. Amchem Prods.,834 F. Supp. L437,

1450 (E.D. Pa. 7gg3) (explainin g "the question of whether the exposure-only plaintiff

has standing to bring this lawsuit in federal court does not depend on whether they

have stated a valid cause of action under applicable        tort law.').



16.      Manufacturers like Defendant Sunmark Products by McKesson, have argued

that Plaintiffs' injuries are not fairly traceable to the Manufacturer            Defendants

challenged conduct and therefore the NDMA or NDEA should be dismissed because

they do not satisfy Article III standing. Specifically, with no Manufacturer Defendant

of the NDMA or NDEA as to whom no Plaintiff alleges a traceable injury; likewise,

there can be no Distribution Defendant of the NDMA or NDEA as to whom Plaintiff

does, allege a traceable injury. However, based on the finding of. Nowak 4t And

Through Nowak v. Faberge USA Inc., 32 F3d 755 [3ra Cir. I994)("Supplier of product

is   guarantor of it's safety.'J; And, Hidalgo   v.   Fagen,lnc.206 F3d 1013 [10't' Cir.2020)


                                                                                   Page 8 of 27
            CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 9 of 27




("The sine qua non of a strict liability claim is the 'sole' of a product').        Here,

Defendant       is liable for the "sele" of NDMA contaminated          products   as the

manufacture and Distributor (Sunmark Products by McKesson)



L7. In a similar vein, Plaintiff alleges the Wholesaler Defendant              McKesson

Distributors are liable where Plaintiff has established the Article III traceability

requirement as to them, because there the Wholesaler (who is the ManufactureJ is

a "but for" cause of or a "substqntial factor" in causing the purported injuries, even

though they may not have had direct influence or control over the manufacturing

processes.




18.     Plaintiff does not allege that anyone is liable to him due to traceability

satisfied by         "market share theory," because   it has been rejected in products
                 "
liability   cases.




t9.     Plaintiff has standing because he: " (7) suffered an injury in fact, (2) that is

fairly traceable to the challenged conduct of the defendant, based on exposure           to

NDMA contamlnations for years, and      (3) that is likely to be redressed by a favorable

judicial award of substantiql monetary compensetion," where the injury /damage

done to Plaintiff is irreversible/cannot be undone or fixed, and is likely/possibility

to return in his physical anatomy and cause his death in the future having been


                                                                               Page 9 of 27
      CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 10 of 27




exposed to     it for years, and had to have it surgically removed, or he's be dead ---
NOW!    See,   Spokeo,Inc. v. Robins,'136 S. Ct. 1540,1547,I94L.F,d.2d 635 [2016).




20. ln Spokeo, !36        S. Ct.   at 1548, the Supreme Court of the United States
reiterated that "[a] 'concrete' injury must be 'de facto"; that   is,   it must actually exist,"

It also stated that "'[c]oncrete' is not . . . necessarily synonymous with 'tangible'"'
ld. at 1.549. Instead, "the violation of a procedural right granted by statute [such as in

this case, Product Liability, warning Labeling of dangerous cancer causing substances

Iike "NDMA,"I can be sufficient in some circumstances to constitute iniury in fact." Id'




2L,   As in this case, "Among those circumstances Qre cases where a statutory

violation creates the 'risk of real   herm."'   See, Bowse v.   Portfolio Recovet.tt    Assocs.,


LLC,ZlB   F.   Supp.3d745,749 (N.D, Ill.2016J (quoting Spokeo,136 Supreme Court of

the United States at 1549).



22.    Plaintiff alleges that Defendants' violations raised herein this Complaint

exposed Plaintiff to a real risk of death from cancer due to      their product containing

unacceptable levels of cancer causing "NDMA." Completely unaware of the

dangerous levels      of cancer causing 'NDMA" it contained, because none of this
information was given on the product labeling or bottle what-so-ever. The letters

"N-D-M-A" do not exist on Defendants'bottle of "Ranitidine" (Zantac). [See, exhibit


                                                                                    Page 10 of 27
      CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 11 of 27




#6; actual bottle half empty from Plaintiffls consumption). This             evidence

demonstrates Plaintiffs claim that there is no warning or labeling what-so-ever on

the bottle that discloses any information that this product contains high levels of

'NDMA' or the risk of harm or death related to its consumption.



                              FACTUAL ALLEGATIONS

23.   Plaintiff is seeking substantial monetary relief from Defendant, "Sunmark

Products by McKesson" for Plaintiffs near death experience as a result        of daily

consumption of "Ranitidine" (Zantac) for heartburn for several years.



24.   Because Defendant, Sunmark Products        by McKesson have absolutely no
warning or labeling on a bottle of "Ranitidine" (Zantac). Plaintiff was completely

unaware of the'N D MA' contamination contained in "Ranitidine" (Zantac).


25.   At the time Plaintiff was using "Ranitidine" (ZantacJ daily for heartburn, he

noticed blood in his stool, and went in for a doctor examination of the problem.


26.   The doctor suggested that Plaintiff undergo a colonoscopy surgical procedure,

which Plaintiff agreed to have performed on him to find out what the problem was.


27.   On a day to be determined, Plaintiff went in to the hospital and the doctor

performed a surgical colonoscopy procedure on Plaintiff. At this time, Plaintiff

continued to use "Ranitidine" (Zantac) daily, more than once a day for heartburn. It
                                                                           Page   Ll of 27
      CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 12 of 27




seemed to be the only thing that worked well for his heartburn, and was fast acting.

Plaintiff had suggested use of it to several others for heartburn over the years.



28.   Plaintiff was not awake for the surgical colonoscopy procedure. The doctor

took color photos of Plaintiffs colon parts during the procedure.



29.   After the procedure, the doctor showed Plaintiff the color photos of his colon

areas, and told   Plaintifl Quote: "You ere very lucky you had this procedure done at

this time. I found cancer causing pile ups in your colon." After the tissue was

examined, the doctor (Dr. Stillwell, M.D.) told Plaintiff   it was "mnlignant tissue that

causes cancer and    it would have been fatal if we had not caught it and removed it
when we    did." Plaintiff   asked   if it would come back in the future. Dr. Stillwell
replied, "l don't know. There is no way of knowing that for sure, but it is possible. It

has before."




30.    The doctor showed Plaintiff the color photographs, and pointed to the cancer

causing substance that was in his colon before the doctor surgically removed         it.   The

"malignant" cancer causing tissue is visible in the picture. [See, exhibit #2; the

photos).



31.    Weeks later, after the procedure, Plaintiff received a medical report with the

results of the cancer causing pile ups removed during the medical procedure. The
                                                                              Page   t2 of 27
       CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 13 of 27




medical report informed Plaintiff that the tissue removed from his colon was

"qbnormel," because it was "malignant    "   (See,   exhibit #3; the medical report).



32.   Dr. Stillwell required Plaintiff to return to the hospital to discuss the test

results with the   doctor. At that time and hospital visit,     Dr. Stillwell asked Plaintiff

what medications and pills he was on daily. When the doctor heard Plaintiff used

"Ranitidine" (Zantac) daily, he informed Plaintiff that      it contained   "NDMA" and that

exposure to that for as long as Plaintiff was consuming "Ranitidine" (Zantac,) daily

that Plaintiffs cells were indeed damaged and a disease mechanism had                     been

introduced that cause the cancerous tissue Plaintiff had removed by Dr. Stillwell.

And that was afact, and grounds for a lawsuit.




33.   The doctor advised Plaintiff to immediately stop using "Ranitidine" (Zantac),

at least until Plaintiff came back for his next colonoscopy in one year. The doctor

explained that was one year was a very short time period for a second procedure,

but it was best to have it done again soon in case the cancer causing tissue returned.



34.   In one year, with no use of "Ranitidine" (ZantacJ during that time, Plaintiff

underwent another colonoscopy surgical procedure in the same hospital.                    [See,

exhibit #4; medical    report). Again, the doctor took color pictures of Plaintiffs
colon, and later showed the photos to Plaintiff and informed Plaintiff the cancerous


                                                                                 Page   t3 of 27
        CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 14 of 27




tissue had not again developed. At this time, Plaintiff had no use    of   "Ranitidine"

(Zantac) for over twelve (12) months, which apparently caused to           form.   (See,


exhibit #5; the photographs of Plaintiffs cancer free colon during this second

procedure.



                                      DAMAGES

35.     As a result of Defendant's "Ranitidine" (Zantac) product, and the Defendant's

willful/criminal recklessness failure to include any warning labeling on the bottle to

inform Plaintiff of the high levels of cancer causing "NDMA'contained in "Ranitidine"

(Zantac), Plaintiff suffered physical injury, and was nearly killed by his daily intake

of "Ranitidine" (Zantac).



36.     Plaintiff, also suffered actual emotional and psychological harms resulting

from, paranoia of death and nightmares with the entire ordeal for which Plaintiff

seeks   / is entitled to substantial monetary compensation and which          must be

rectifie d, accordingly.




37.     Consequently, Plaintiffs injury   is concrete [he had to undergo a     surgical

procedure to have the cancerous tissue removed, and again hospitalized one year

later for another surgical procedure. That fact, alone, is actionable, grounds for

monetary compensation, such as "repair surgery."


                                                                            Page L4 of 27
         CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 15 of 27




38.   Therefore, Plaintiff has satisfied all elements of Standing pursuant to the

Supreme Court of the United States. See Spokeo,L36        S. Ct.   att547.



39.   Plaintiff has raised a genuine   r'ssue as   to his physical and emotional harm by

testimony that he was exposed to a harmful contaminant that has no other effect but

to harm Plaintiffs internal cells. Plaintiff was twice hospitalized, inturiated, angry,

upset and felt an iniustice hqd been done. Plaintiff was caused to undergo two

life-saving surgical procedures without which he would have been dead by now that

must be rectified. with substantial monetary compensation.




40.   Plaintiff has placed these losses/injuries at issue in this case, and is entitled to

attempt to prove the value thereof to be determined by the jury at trial.



                               STATUTORY DAMAGES

41. In calculating an appropriate statutory           damages award, the district court

considers "the frequency and persistence of noncompliance by the debt collector, the

nature   of such noncompliance, and the extent to which such noncompliance was
intentional." See, 15 U.S.C. 1692k(b)t1). Here, Defendant continues to sale their

product to this day with no label to warn consumers of the harmful "MDNA" it

contains, despite dozens of lawsuits like this one across the United States.


                                                                               Page 15 of 27
         CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 16 of 27




                                       CLAIMS FOR RELIEF

COUNTS ONE AND TWO:

               IGENCE AND/OR GRO.SS NEGLIGENCE



42.      Paragraphs [L) through [41) above to the last paragraph of this Complaint, all

Exhibits, Additional Claims, Factual Allegations, and other Evidence adduced by

Plaintiff in this case are incorporated herein by reference as though fully set forth,

and Plaintiff further alleges:




43.      Based on    the forgoing "Factual Allegations," Plaintiff is suing              Defendant,

Sunmark Products          by   McKesson         in their personal/individual capacities for
Negligence andf or Gross Negligence in violation of federal and state Statutes.




44.      Plaintiff generally alleges that Defendant, Sunmark Products by McKesson

was either negligent or grossbt negligent, where Defendant willfully violated

product safety laws resulting from their failure to provide any warning label about

the cancer causing "NDMA'contained in "Ranitidine" (Zantac), See, Nowak Blt And

Through Nowak v. Faberge IJSA lnc., 32 F3d 755 (3ra Cir. 1994) ("Supplier of product

is   guarantor of it's safety.');   See,   Hidalgo v. Fagen, Inc. 206 F3d 1013 (10't' Cir.2020)

("The sine qua non of      q strict liability claim   is the 'sale' of a   product').   See, Bowse v.


Portfolio Recovery      Assocs., LLC,21.B F. Supp.      3d 745,749 (N'D. Ill. 2016) fquoting


                                                                                          Page 16 of 27
         CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 17 of 27




Spokeo, 136 Supreme Court          of the United States at     1,549) ("Among those

circumstances ere cases where a statutory violation creates the 'risk of real herm,"')

such as in this case.




45. At this juncture, Plaintiff has pled sufficient    facts that Defendant, Sunmark

Products by McKesson, owed separate duties to ensure that Plaintiff was aware of

the risk of harm from consumption of the product("Ranitidine" (Zantac), foryears

daily,   but failed that duty.



46.      Accordingly,   this Court should recommend that Plaintiffs' claims for
Negligence and/or 6ross Negligence (Count II & IIIJ proceed to trial on the merits.




COUNT THREE AND FOUR:
         FRAUD AND/OR FRAUDULENT CONCEALMENT

47.      Paragraphs (1) through (46) above to the last paragraph of this Complainf

all Exhibits, Additional Claims, Factual Allegations, and other Evidence adduced

by Plaintiff in this case are incorporated herein by reference as though fully set

forth, and Plaintiff further alleges:




48.      Based on the forgoing "Factual Allegations"   by Plaintiff against Defendan!

Sunmark Products by McKesson stated above, Plaintiff is suing Defendant, Sunmark
                                                                           Page   t7 of 27
      CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 18 of 27




Products by McKesson in their personal/individual capacities for Fraud and/or

Fraudulent Concealment inviolation of federal and state Statutes.



49.   Plaintiff alleges that, despite a duty to disclose the potential risk of serious

harm or even death to Plaintiff as a direct result of exposure to/the consumption of

Defendants' product, specifically, "Ranitidine" (Zantac)), Defendant, Sunmark

Products by McKesson fraudulently concealed that information from Plaintiff (the

consumer) and, communicated nothing on the label of the product that it contained

high levels of "NDMA" contamination.




S0.   Plaintiff base this claim on his daily consumption of "Ranitidine" (Zantac) for

heartburn and indigestion gas problems for several years until about20tB, when he

underwent a surgical procedure on his colon for cancer and indeed had cancerous

tissue removed that would have killed Plaintiff             for certain.    Defendant's

willful/criminal reckless   /   decision   to "sale" this product to Plaintiff with the

omission   of any and all warning constituted a willful act of                  product

misrepresentation as to the product's known high levels of cancer causing "NDMA'

contamination. Defendants willfully subjected Plaintiff to risk of harm and even

death from regular daily consumption of "Ranitidine" (Zantac). The law required

Defendants to disclose that information, but they concealed      it from Plaintiff and it




                                                                             Page 18 of 27
       CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 19 of 27




did not/does not yet appear on the label of the bottle to this very day! Despite this

lawsuit.



51.    The parties agree that Federal Rule 9[b) of the Federal Rules of Civil

Procedure governs this      claim. Pursuant to Rule 9(b), a party must state "with
particularity the circumstances constituting fraud." Fed. R. Civ. P. 9[b]. Rule 9[b)

requires that a plaintiff s averments of fraud "specrfy the time, place, and content of

the alleged false or fraudulent representations." See, United States ex rel. Karvelas      v.


Melrose-Wakefield Hosp.. 360 F.3d 220, 226 (1st Cir. 2004). The purpose of this

requirement is     to   "give notice to defendants of the   plaintffi' claim, to protect
defendants whose reputation may be harmed           by meritless claims of fraud,         to

discourage 'strike suifs,' and to prevent the filing of suits that simply hope to uncover

relevant information during discovery." Id. fquoting See, Doyle v. Hasbro, Inc., 703

F.3d 186,194 (1st Cir.   1996)). Thus, Plaintiffs pleadings of fraudulent concealment

"tell who said (or failed to say) what, when, and where" and "also says, at the very

least, how any such statements materially affected the plaintiffs decision" to

purchase "Ranitidine" (Zantac) for daily consumption, under the impression          it   was

safe to do so   with no disclaimer or warning on the bottle what-so-ever! See, Varney

v. R.l. Reynolds Tobacco Co., 11B F. Supp. 2d 63,68 [D. Mass. 2000).




                                                                             Page   t9 of 27
         CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 20 of 27




52.      A cause of action to recover damages for fraudulent concealment requires, in

addition to scienter, reliance, and damages, a showing that there was a fiduciary or

confidential relationship between the parties which would impose a duty upon the

defendant to disclose material information relevant                   to Plaintiffs daily use of the

product. Defendant failed to do so.               See,   High Tides, BB A.D.3d at 957; See also JSB

Indus., lnc.   u.   Nexus   Pavroll   Servs          463 F. Supp. 2d 103, 107 (D. Mass. 2006)

fUnless there is       a duty to       disclose,    the failure to disclose information is not

actionable.J. Here, Defendants had                  a duty under state and federal product
protection laws to disclose to Plaintiff that "Ranitidine" (ZantacJ contained cancer

causing "NDMA" contamination. For example, but not limited to, see, Nowak By And

Through Nowak v. Faberge            IJSA     Inc., 32 F3d 755 (3'a Cir. L994)("Supplier of product

is   guarantor of it's safety.');     See,   Hidalgo v. Fagen. lnc. 206 F3d 1013 (10tt' Cir.2020)

("The    sine qua non of    a strict liability claim is the    'sQIe' of a   product').



53.       Thus, Plaintiffs' fraudulent concealment claims do not fail to satisfy Rule

9[b]'s heightened standard. With respect to Defendant, Sunmark Products by

McKesson purported duty             to disclose product safety information, Plaintiff         alleges


that Defendant, Sunmark Products by McKesson (the "seller") owed a duty to
plaintiff arising from the business relationship between Defendant,                        Sunmark

products by McKesson and Plaintiff [the consumer) of their product, the specific

knowledge that Defendant, Sunmark Products by McKesson had that "Ranitidine"


                                                                                          Page 20 of 27
      CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 21 of 27




(Zantac) contained cancer causing "NDMA" contamination, but concealed that

knowledge from Plaintiff.



54.   Plaintiffs' positions are non-starters. Plaintiff does plead, with an amount of

particularity, the existence of a duty arising from the specific knowledge that

Defendant, Sunmark Products by McKesson had that "Ranitidine" (Zantac) contained

cancer causing 'NDMA'contamination. Moreover, product safety laws impose an

obligation   on   Defendant, Sunmark Products      by     McKesson   to   disclose any

information that was known to them at the time of their "sales" to Plaintiff regarding

cancer causing "NDMA' contamination of their product. Specially, "Ranitidine"

(Zantac). That information was not irrelevant to the customer (PlaintiffJ, and

Defendant's intent and purpose was for Plaintiff to   buy and consume       as much of

their product "Ranitidine" (Zantac) as he wanted daily.



55.   Plaintiff argues that "[flragmentary information may be as misleading ... qs

misrepresentatlon, and half-truths may be as actionable as whole lies," about the

"Ranitidine" (ZantacJ Defendants were aware of about this product.        See,   Greenleaf

Arms Realqt Trust L, LLC v. New Boston Fund. Inc., 81 Mass. App. Ct. 282,962 N.E.zd

22I,230   [Mass. App. Ct. 2012); See, Accord ADL, LLC v. Tirakian, No.2006-5076,

2010 U.S. Dist. LEXIS 110563, 20L0 WL 3925131, *15 (E.D.N.Y. Aug. 26,2010).

"fT]hough there may be no duty otherwise imposed, if a party does speak to a given


                                                                            Page 21. of 27
      CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 22 of 27




point of information, voluntary or otherwise, he is bound to speak honestly and divulge

all the material facts bearing upon the point that lie within his or her knowledge"'

See, Greenleaf   Arms,962N.E.zd at 230.



56.   Accordingly, this Court should recommend that Plaintiffs' claims for Fraud

and/or Fraudulent Concealmenf [Count III & IV) proceed to trial on the merits.



COUNT FIVE:

      N E GLI   GEN   T MI SRE P RE SEN TATI ON

57.   Paragraphs (1) through (56) above to the last paragraph of this Complaint,

all Exhibits, Additional Claims, Factual Allegations, and other Evidence adduced

by Plaintiff in this case are incorporated herein by reference as though fully set

forth, and Plaintiff further alleges:



58.    Based on       the forgoing "Factual Allegations" against Defendant, Sunmark

Products by McKesson stated above, Plaintiff is suing Defendant,                 Sunmark

Products   by     McKesson     in their   personal/individual capacities   for   Negligent

Misrepresentation in violation of federal and state Statutes.




59.    Plaintiff asserts claims for negligent misrepresentation. Specifically, he

alleges that Defendant, Sunmark Products by McKesson misrepresented: (1J the


                                                                             Page 22 of 27
       CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 23 of 27




product safety information about "Ranitidine" (Zantac); (2) that Defendants were in

the business of producing qualified and safe product but failed to provide any

warning labeling necessary; [3) that Defendant, Sunmark Products by McKesson

had marketed for "sale" to Plaintiff (the consumer) a safe/harmless product; and

(41 Defendant Sunmark Products used        a third-party distributor to    attribute

marketing to society [Plaintiffs purchase) their product. Defendants have adduced

no exculpatory clauses about their actions or product that preclude Plaintiffs'

negligent misrepresentation claims,



60.    Plaintiff has put forward an abundance of facts sufficient to support an

inference   that Defendant, Sunmark Products by McKesson supplied him with a very

dangerous product and negligently/willfully neglected     to provide that truthful
information to Plaintiff what-so-ever! See Cummings v. HPG Int'L, Inc.. 244 F.3d 16,

23 (1st Cir. 2001); See also High Tides, LLC v. DeMichele, BB A.D.3d 954, 959,931

N.Y.S.2d 377   (201r).



61.   Accordingly, this Court should recommend that the District Court allow

Plaintiffs Negligent Misrepresentation claims (Count V) proceed in its entirety to

trial on the merits.




                                                                         Page 23 of 27
       CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 24 of 27




                                     CONCLUSION

62.    Plaintiff advances several theories under which he seeks to hold Defendant,

Sunmark Products by McKesson liable for Negligence or Gross Negligence, Fraud

and/or Fraudulent Concealment, and Negligent Misrepresentatton under state and

federal Statutes.



63.    Plaintiff is able to sustain these claims because they rest on asserted failures

to discharge the same purported duties on which Defendants willful and knowing

failure to provide any kind of labeling on their product to warn Plaintiff about the

very high levels of "NDMA" contained in ?anitidine" (Zantac), and what harm that

can do to Plaintiff, which Plaintiff relied on heavily on a daily basis for several years

[at least five years).



64.    To support his tort and fraud claims, Plaintiff shows that Defendant, Sunmark

Products by McKesson willfully disregarded their duty of care due to avaricious

greed for revenue from their produce sales. Here, Plaintiff asserts that Defendants

owed to their customers (Plaintiff) more than a "contractual" duty, but an obligation

under the law to keep their customers safe from harmful contaminants like 'NDMA"

contained in "Ranitidine" (Zantac).   See. e.g.,   Anderson.424 Mass. at 368 ('failure to

perform a contractual obligation is not a tort in the absence of a duty to act apart

from the promise made");   See also IMG Fragrance Brands. LLC v. Houbigant, Inc.. 679



                                                                              Page 24 of 27
        CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 25 of 27




F,   Supp.2d395,408 (S.D.N,Y.2009) fnoting that fraud claims raised in a case that

stems from breach of contract must be "sufficientlv distinct from the breach of

contract claim.").



65.     Here, Plaintiffs' claims rely on the same conduct that forms the basis of his

claims. Plaintiff alleges that Defendant, Sunmark Products by McKesson negligently

and/or fraudulently misrepresented the potential harm to Plaintiff from daily use of

a dangerous product completely unaware         it contained unacceptable levels of unsafe

and harmful 'NDMA" contaminants that Defendant was well aware of at the time

they made the "sales" of their product to Plaintiff.



66.     Instead, Plaintiff alleges that Defendant, Sunmark Products by McKesson

owed him a duty to warn him of the harmful contaminations in their product at the

time    of marketing/sales to Plaintiff, and the failure to do so was a willful
misleading, negligent, or fraudulent action for which they are liable for any and all

exposure thereof to Plaintiff. Because "NDMA'contamination once in contact with

Plaintiffs internal cells did do harm, was only capable of doing harm/cause cancer --

- and then   kill Plaintiff. In no way does "NDMA'contamination promote health.



67.     Even   if Plaintiffs   claims were   in error, dismissal is not appropriate        or

required. 'At    this stage of the litigation, alternative pleading is entirely permiss[ble."



                                                                                 Page 25 of 27
        CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 26 of 27




See,   lnt'l Envtl. Mgmt., Inc.   v. Envirotron, Ltd.,724 F. Supp.   2d230,239 (D. Mass.

2010) (quotations, citations, and alteration omitted). In fact, the Federal Rules of

Civil Procedure expressly allow it. See Fed. R. Civ. B(a)(3) and     Btd)t3).   Despite any

exculpatory provisions       from      Defendant, Sunmark Products       by   McKesson' in

response    to this Complaint, they can be sued for their own negligence, gross
negligence, fraud, and/or    willful   mis conduct.




68.     The Court observes, even if the Plaintiff is unable to show that Defendant,

Sunmark Products by McKesson conduct amounted to a failure to perform a legally

required duty to warn of a harmful product, Plaintiff may be able to show that

Defendant, Sunmark Products by McKesson breached the duty of care that              it owed

to Plaintiff in the course of carrying out its consumer safety duties.



69.      Accordingly, at this stage, Plaintiffs' Complaint meets the legal requirements

for his Tort and Fraud claims.



                                       RELIEF REQUESTED

70.      Plaintiff is seeking an award of $1,000,000 to compensate for his certain

death --- very close call, humiliation, mental and emotional distress, including
feelings of fear, anxiety, panic, and nervousness, as well as stomach pains, sleep loss,

and migraine headaches he attributes to Defendant's violations of the law, his rights,


                                                                                 Page 26 of   2l
        CASE 0:21-cv-01102-WMW-KMM Doc. 1 Filed 04/28/21 Page 27 of 27




willful and intentional failure to put any warning labeling about the reports they

possess    that disclose facts about their product's "unaccepteble levels of NDMA"

contamination. Specifically, "Ranitidine" (Zantac), Plaintiff knows         exist!    Plaintiff

had no warning or way of knowing the cancer causing substance existed at the time

he consumed large amounts of "Ranitidine" (Zantac).




                                  SETTLEMENT OFFER

71.     Plaintiff is willing to settle this matter out of Court with Defendant, Sunmark

Products by McKesson in a Confidential Agreement for $100,000 to withdraw the

case   with prejudice and all rights to appeal waived.


April25.2O21
       Date                                     Plfintiff, |oseph A. Favors, pro    se
                                                Green Acre East/CPS
                                                100 Freeman Drive
                                                St. Pete5, Minnesota [55082)
                                                7   05-484-9930 Ext: 7 9327 ;Message Only)




                                                                                  Page 27 of 27
